MEMORANDUM **
Hector Garcia Lepiz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (IJ”) denial of his application for asylum and withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
We review for substantial evidence a determination that a petitioner has failed to demonstrate eligibility for relief. Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir.2001). Substantial evidence supports the BIA’s conclusion that “even if the respondent’s claims were true, he suffered no past persecution and has not demonstrated that he could not live elsewhere in Mexico without harm.”
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.